Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed December 6, 2021 has been entered. Claims 1-16 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection rejection previously set forth in the Non-Final Office Action mailed August 6, 2021. 
In regard to the 35 U.S.C. 112(b) rejections, Applicant’s amendments overcome all of the rejections except for those with respect to claims 7 and 15, which still contain the “otherwise shaped shell region” indefinite language.
In regard to the 35 U.S.C. 101 rejection, Applicant’s arguments filed 12/6/2021 have been fully considered but they are not persuasive. As an initial matter, Applicant makes arguments that invention is patent eligible based of a disclosures made in the provisional application, (see Response filed 12/6/2021, [page 12 paragraph 2 lines 1-10]). Specifically, the argument “The definition of lead region and the device region as claimed reduction in calculating time and memory use in the processor is enabled. (Id. At 58, Section 3.2.3).”, which Examiner interprets as “A reduction in calculation time and memory use in the processor is enabled by the definition of lead region and device region”. These arguments use claim language in connection with the term “enabled”, indicating the provisional contains “essential matter” necessary for enablement of the invention as claimed. Any matter necessary 
The following argument is unpersuasive - “Under the second prong of the abstract idea analysis, [the claim is] a series of steps that are performed in a specific order, and which improve the technology relating to developing quantum models.” (Response filed 12/6/2021, [page 12 paragraph 3 lines 1-4]). Under a broadest reasonable interpretation, “a quantum model” is an equation. See 3rd definition – “a system of postulates, data, and inferences presented as a mathematical description of an entity or state of affairs”. “Model.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/model. Accessed 21 Mar. 2022. Therefore, “generating a quantum model” may refer to generating a set of mathematical equations, and improving the technology of developing a quantum model cannot be a practical application under step 2A prong two.
Applicant also argues that the combining step is not referring to a mathematical equation. However, the Specification refers to this combining as equation (2). (Specification [0025]).

Regarding the 103 rejection, Applicant argues, “Bernholc teaches the determination of charge density ρtot which does not involve modeling any leads at all. (See Bernholc at pp. 5-6).” (Response filed 12/6/2021, [page 14 paragraph 3 lines 4-6]). However, the claim limitation of “modeling leads” is not in claim 9. Applicant is making arguments that are not commensurate in scope with the actual claim language, (See MPEP 2111.01(II) – “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”) 
	Under broadest reasonable interpretation, Examiner interprets “lead region” as referring to a domain defined by a specific boundary condition. This region may be used to solve the Schrodinger equation in an extension of the “quantum transmitting boundary method” (1990-Lent, [page 6353 col 2 paragraph 3 lines 1-10). Under this definition the term is defined as a domain for equations rather than requiring the existence of a physical lead meaning “an insulated electrical conductor connected to an electrical device” (3 definition of “Lead.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/lead. Accessed 21 Mar. 2022). 
	This interpretation is reasonable in light of the specification which specifically disclaims the traditional definition of “lead region” as being modeled as two contacts of finite or semi-finite area (e.g. source and drain contacts), and gives the new, ALTERNATIVE definition of a “three-dimensionally shaped region that completely surrounds the device region and has a shape that matches the outer shape of the device region.” (Specification [0015]-[0016]). Applicant disclaims the plain meaning definition of “lead region”, which requires a source and drain, so any narrowing interpretation of “lead region” will have to be explicitly added to the claim.
	The narrowing limitation of “the lead region encompassing a region of the solvent surrounding the device region”, [Claim 9 lines 8-9], is taught by Bernholc, (see First Office Action on the Merits filed 8/6/2021, - a simplified solvent model, in which the solvent molecules are described with a frozen density orbital-free (FDOF) DFT method, [page 5 col 1 paragraph 3 line 1]; It is solvated in a cubic box with 3101 water molecules, [page 6 col 2 paragraph 1 line 8]). In the example of FIG. 4, the molecule PrP is bound to a copper atom, but surrounded by water molecules. The water molecules closer than 6 angstroms are part of the KS DFT region, and the other water molecules are part of the FDOF region, (See Bernholc [page 6 col 2 paragraph 1 lines 1-25). To add further context, “An important feature of our 
	Regarding the second argument, Applicant argues “RHO_KS(r) calculation is the first quantum equation, and that the RHO_FDOF(r) is the first quantum equation.  (see Office Action at pg. 27). However, no explanation is given as to how those are considered to be the same quantum equation.” (Response filed 12/6/2021, [page 15 paragraph 4 lines 1-4]). The use of “RHO”, i.e. electronic density, is enough to indicate the same equation is used. RHO is defined earlier in the reference as equation 6 (Bernholc [page 3 col 1 paragraph 3]), and the equation may be solved differently on different domains or with different assumptions depending on the method used which is indicated by the subscript. 
In summary, Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding elements of the claim indicate there is a disagreement or perhaps a misunderstanding as to the broadest reasonable interpretation of the limitations “quantum model”, “device region”, and “lead region”. If Applicant believes that these terms are being interpreted too broadly, this case would likely benefit from an Examiner/Applicant Initiated Interview. 
Applicant made no amendments in regards to the 101 rejection. For an example of a patent eligible simulation under 35 U.S.C. 101, please see example 38 of the Subject Matter Eligibility Examples: Abstract Ideas released in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). It may be helpful to compare language of that example with language in the provisional application.
Additionally, please review the section labeled pertinent prior art at the end of this Office Action, which provides art that likely needs to be considered to overcome the prior art rejections.  The references 1990-Lent and 2011-Steiger provide a background of where the art was prior to Applicant’s invention. 2008-Bernholc-2 provides another reference related to the primary reference 2008-Bernholc. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 15, the phrase "or otherwise shaped shell regions" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or otherwise shaped"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).


 With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of determining at least one property of a liquid system using a modeling system, the liquid system including at least one molecule in a solvent, the modeling system including a processor, the method comprising: 
generating a quantum model of the liquid system using the processor of the modeling system, the quantum model including a device region and a lead region, the device region being spherical in shape and encompassing the at least one molecule and a portion of the solvent of the liquid system, the lead region encompassing a region of the solvent surrounding the device region, 
determining a first property of the device region by solving a first quantum equation for the device region using the processor of the modeling system; 
determining the first property of the lead region by solving the first quantum equation under open boundary conditions for the lead region using the processor of the modeling system; and 
combining the first property of the device region with the first property of the lead region to arrive at a total first property for the liquid system using the processor of the modeling system.

The preamble limitation of “of determining at least one property of a liquid system [], the liquid system including at least one molecule in a solvent, [], the method comprising:” is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) - a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in the light of the Specification, the “determining…” is referring to modeling and calculating the physics of a liquid molecule/solvent system to calculate a property of that system, Specification [0012] lines 1-7. Similar to a relationship between a reaction rate and a temperature being an abstract idea for being directed to a mathematical relationship, determining a property of system through a quantum mechanical relationship is also an abstract idea.
The limitation of “generating a quantum model of the liquid system [], the quantum model including a device region and a lead region, the device region being spherical in shape and encompassing the at least one molecule and a portion of the solvent of the liquid system, the lead region encompassing a region of the solvent surrounding the device region,” is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) - a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in the light of the Specification, generating a quantum model with specific regions is significant because the regions can be treated separately in solving quantum equations, Specification [0018] lines 1-3. This limitation is defining a mathematical relationship (the quantum model) as a set of two mathematical relationships (the two regions). Similar to a relationship between a reaction rate and a temperature being an abstract idea for being directed to a mathematical relationship, generating a quantum model with specific attributes to define a mathematical relationship is also an abstract idea.
The limitations of “determining a first property of the device region by solving a first quantum equation for the device region” and “determining the first property of the lead region by solving the first quantum equation under open boundary conditions for the lead region” are abstract ideas for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving an equation. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving a quantum equation is an abstract idea.
The limitation of “combining the first property of the device region with the first property of the lead region to arrive at a total first property for the liquid system” is an abstract idea for being directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. As drafted and interpreted in light of the Specification, the limitation refers to combining properties by adding them together in some algebraic 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites six additional limitations: (1) using a modeling system; (2) the modeling system including a processor; (3) using the processor of the modeling system; (4) using the processor of the modeling system; (5) using the processor of the modeling system; and (6) using the processor of the modeling system.
These limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to tailor an inspection plan by associating an inspection task with a 3D model on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Although there could be numerous practical applications for the claimed technique, there does not seem to be any practical applications described in the claim or the specification. 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the 
	The only additional claim limitations fall within the “apply it” category. There were no limitations that were determined to be extra-solution activity. Therefore, there are no further limitations to consider under a significantly more analysis.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, wherein the first quantum equation comprises a non- equilibrium Green's function (NEGF). This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for 

	With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 2, further comprising: determining a Hamiltonian for the liquid system; and solving the NEGF with reference to the Hamiltonian. This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function using a Hamiltonian. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving the NEGF equations using a Hamiltonian is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is directed to an abstract idea without significantly more.

	With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 3, wherein the Hamiltonian is determined using a Wannierization procedure. This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function using a Hamiltonian, which is further determined using localized Wannier or Wannier-like functions. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving the NEGF equations using a Hamiltonian that was calculated using Wannier functions is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is directed to an abstract idea without significantly more.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: partitioning the lead region into a plurality of nested shell regions starting from a device/lead interface which defines where the device region meets the lead region; and solving the first quantum equation recursively for the plurality of shell regions to determine the first property for the lead region. The limitation is an abstract idea for being directed to a mathematical relationship and a mathematical calculation. See MPEP 2106.04(a)(2)(I)(A), example (i) - a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation; and See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in the light of the Specification, generating a quantum model with specific regions is significant because the regions can be treated separately in solving blocks of the G^R matrix, Specification [0021] line 5. This limitation is defining a mathematical relationship (the lead region) as a set of mathematical relationships (the nested shell regions). Similar to a relationship between a reaction rate and a temperature being an abstract idea for being directed to a mathematical relationship, generating a model with specific attributes to define a mathematical relationship is also an abstract idea. Additionally, the solving step is solving by performing a mathematical calculation, so this step is directed to an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is directed to an abstract idea without significantly more.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 5, wherein the first quantum equation is a NEGF, and wherein the NEGF is solved using a recursive Green function (RGF) method. This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 

With respect to claim 7, the claimed invention is directed to an abstract idea and law of nature without significantly more. The claim recites: The method of claim 6, wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region, and wherein a number of matrix inversions required to solve the NEGF for a given region depends in part on the amount of non-locality in the region. With regards to the first limitation of “wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region”, this limitation is a law of nature. See MPEP 2106.04(b)(I), example (vi) - electromagnetism to transmit signals. As interpreted in light of the Specification, dephasing refers to a naturally occurring 

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The method of claim 1, further comprising: receiving model parameters for the liquid system as input to the processor, the model parameters identifying at least one of a type of molecule and a type of solvent to be modeled for the liquid system. The limitation falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP Solvation effects on molecules and biomolecules: computational methods and applications. (Springer Science & Business Media, 2010) Vol. 6. p. 14. ISBN: 978-1-4020-8269-6. - These charges are then used as input for an MD simulation of the solute and solvent molecules, the remaining parameters for the solute (LJ coefficients) and solvent (charges and LJ coefficients) are obtained from the literature, [page 144 paragraph 4 lines 4-7]. For the foregoing reasons, claim 8 is directed to an abstract idea without significantly more.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. With respect to claim 9, applying step 1, the preamble of claim 9 claims a non-transitory computer readable medium so this claim falls within the statutory category of a manufacture. In order to apply step 2A, a recitation of claim 9 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A non-transitory computer readable medium storing a plurality of instructions which are configured to, when executed, cause at least one processor to execute a method of determining at least one property of a liquid system, the liquid system including at least one molecule in a solvent, the method comprising: 
generating a quantum model of the liquid system using a processor of a modeling system, the quantum model including a device region and a lead region, the device region being spherical, paraboloid, cubic or arbitrary in shape and encompassing the at least one molecule and a portion of the solvent of the liquid system, the lead region encompassing a region of the solvent surrounding the device region, 
determining a first property of the device region by solving a first quantum equation for the device region using the processor of the modeling system; 
determining the first property of the lead region by solving the first quantum equation under open boundary conditions for the lead region using the processor of the modeling system; and 
combining the first property of the device region with the first property of the lead region to arrive at a total first property for the liquid system using the processor of the modeling system.

The preamble limitation of “of determining at least one property of a liquid system, the liquid system including at least one molecule in a solvent, the method comprising:” is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) - a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in the light of the Specification, the “determining” is referring to modeling and calculating the physics of a liquid molecule/solvent system to calculate a property of that system, Specification [0012] lines 1-7. Similar to a relationship between a reaction rate and a temperature being an abstract idea for being directed to a mathematical relationship, determining a property of system through a quantum mechanical relationship is also an abstract idea.
The limitation of “generating a quantum model of the liquid system [], the quantum model including a device region and a lead region, the device region being spherical, paraboloid, cubic or arbitrary in shape and encompassing the at least one molecule and a portion of the solvent of the liquid system, the lead region encompassing a region of the solvent surrounding the device region,” is an abstract idea for being directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(A), example (i) - a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation. As drafted and read in the light of the Specification, generating a quantum model with specific regions is significant because the regions can be treated separately in solving quantum equations, Specification [0018] lines 1-3. This limitation is defining a mathematical relationship (the quantum model) as a set of two mathematical relationships (the two regions). Similar to a relationship between a reaction rate and a temperature being an abstract idea for being directed to a mathematical relationship, generating a quantum model with specific attributes to define a mathematical relationship is also an abstract idea.
The limitations of “determining a first property of the device region by solving a first quantum equation for the device region []” and “determining the first property of the lead region by solving the first quantum equation under open boundary conditions for the lead region []” are abstract ideas for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving an equation. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving a quantum equation is an abstract idea.
The limitation of “combining the first property of the device region with the first property of the lead region to arrive at a total first property for the liquid system” is an abstract idea for being directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (vi) - calculating the difference between local and average data values. As drafted and interpreted in light of the Specification, the limitation refers to combining properties by adding them together in some algebraic 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) A non-transitory computer readable medium storing a plurality of instructions which are configured to, when executed, cause at least one processor to execute a method; (2) using the processor of the modeling system; (3) using the processor of the modeling system; (4) using the processor of the modeling system; and (5) using the processor of the modeling system.
These limitations are invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (v) Requiring the use of software to tailor information and provide it to the user on a generic computer. Similar to using software to tailor information on a general purpose computer, a program to tailor an inspection plan by associating an inspection task with a 3D model on a general purpose computer is using a computer as a tool to perform an abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Although there could be numerous practical applications for the claimed technique, there does not seem to be any practical applications described in the claim or the specification. 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the 
	The only additional claim limitations fall within the “apply it” category. There were no limitations that were determined to be extra-solution activity. Therefore, there are no further limitations to consider under a significantly more analysis.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 9, wherein the first quantum equation comprises a non-equilibrium Green's function (NEGF). This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function. Similar to calculating a number representing an alarm limit value using the 

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 10, wherein the method further comprises: determining a Hamiltonian for the liquid system; and solving the NEGF with reference to the Hamiltonian. This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function using a Hamiltonian. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving the NEGF equations using a Hamiltonian is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that 

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 11, wherein the Hamiltonian is determined using a Wannierization procedure. This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function using a Hamiltonian, which is further determined using localized Wannier or Wannier-like functions. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving the NEGF equations using a Hamiltonian that was calculated using Wannier functions is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 11. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is directed to an abstract idea without significantly more.

With respect to claim 13, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 9, wherein partitioning the lead region into a plurality of nested shell regions starting from a device/lead interface which defines where the device region meets the lead region; and solving the first quantum equation recursively for the plurality of shell regions to determine the first property for the lead region. The limitation is an abstract idea for being directed to a mathematical relationship and a mathematical calculation. See MPEP 2106.04(a)(2)(I)(A), example (i) - a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation; and See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in the light of the Specification, generating a quantum model with specific regions is significant because the regions can be treated separately in solving blocks of the G^R matrix, Specification [0021] line 5. This limitation is defining a mathematical relationship (the lead region) as a set of mathematical relationships (the nested shell regions). Similar to a relationship between a reaction rate and a temperature being an abstract idea for being directed to a mathematical relationship, generating a model with specific attributes to define a mathematical relationship is also an abstract idea. Additionally, the solving step is solving by performing a mathematical calculation, so this step is directed to an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 13 is directed to an abstract idea without significantly more.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 13, wherein the first quantum equation is a NEGF, and wherein the NEGF is solved using a recursive Green function (RGF) method. This limitation is further modifying the “determining a first property … by solving a first quantum equation…” steps, which were abstract ideas for being directed to mathematical calculations. In that context, this limitation is also an abstract idea for being directed to mathematical calculations. See MPEP 2106.04(a)(2)(I)(C), example (ii) - calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing a mathematical calculation by solving a specific equation referred to as the non-equilibrium Green’s function using recursion. Similar to calculating a number representing an alarm limit value using the mathematical formula being an abstract idea for being directed to a mathematical calculation, determining a property by solving the NEGF equations is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is directed to an abstract idea without significantly more.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 14, wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region, and wherein a number of matrix inversions required to solve the NEGF for a given region depends in part on the amount of non-locality in the region. With regards to the first limitation of “wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device 

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The non-transitory computer readable medium of claim 9, wherein Solvation effects on molecules and biomolecules: computational methods and applications. (Springer Science & Business Media, 2010) Vol. 6. p. 14. ISBN: 978-1-4020-8269-6. - These charges are then used as input for an MD simulation of the solute and solvent molecules, the remaining parameters for the solute (LJ coefficients) and solvent (charges and LJ coefficients) are obtained from the literature, [page 144 paragraph 4 lines 4-7]. For the foregoing reasons, claim 16 is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Recent developments and applications of the real-space multigrid method” (Bernholc)
With respect to claim 9, Bernholc teaches non-transitory computer readable medium storing a plurality of instructions which are configured to (XT3 supercomputer consisting of 2.6 GHz dual-core AMD Opteron processors and 4 GB of memory per processor with real-space multigrid RMG code, [page 4 col 1 paragraph 3 lines 8-10] and [page 4 col 2 paragraph 3 lines 1-2]), when executed, cause at least one processor to execute a method of determining at least one property (charge density, see eq. 17, [page 6 col 1 paragraph 1 line 7) of a liquid system (Cu^2+ bound to a fragment of PrP protein in 3101 water molecules, [page 6 col 2 paragraph 1 lines 1-9]), the liquid system including at least one molecule (Cu^2+ bound to a fragment of PrP protein, [page 6 col 2 paragraph 1 lines 1-9]) in a solvent (3101 water molecules, [page 6 col 2 paragraph 1 lines 1-9]), the method comprising: generating a quantum model of the liquid system using the processor of the modeling system (hybrid Kohn-Sham DFT/frozen-density orbital-free DFT,  [title of section 5 on page 5]), the quantum model including a device region and a lead region (system that contains two types of atoms: those that are treated with the FDOF method (FDOF atoms) and those that are treated with KS DFT method (KS atoms), [page 5 col 2 paragraph 3 line 1]-[page 6 col 1 paragraph 1 line 1]), the device region being spherical, paraboloid, cubic or arbitrary in shape (biomolecule and its first solvation shells, is described at the full ab initio level, [page 2 col 1 paragraph 2 lines 6-7) and encompassing the at least one molecule and a portion of the solvent of the liquid system (the water molecules closer than 6 °A to the copper ion are treated by KS DFT, which adds 12 water molecules to the KS subsystem, so that he total number of KS atoms is 108, [page 6 col 2 paragraph 1 lines 9-12]), the lead region encompassing a region of the solvent surrounding the device region (a simplified solvent model, in which the solvent molecules are described with a frozen density orbital-free (FDOF) DFT method, [page 5 col 1 paragraph 3 line 1]; It is solvated in a cubic box with 3101 water molecules, [page 6 col 2 paragraph 1 line 8]), determining a first property of the device region by 

With respect to claim 10, Bernholc teaches all of the limitations of claim 9, as noted above. Bernholc further teaches wherein the first quantum equation comprises a non-equilibrium Green's function (NEGF) (our optimized-orbital method is the small number of orbitals per atom (e.g., 4 per Si atom), [page 7 col 1 paragraph 1 lines 5-6]; and the optimization uses NEGF, [page 7 col 1 paragraph 2 lines 1-2]).

With respect to claim 11, Bernholc teaches all of the limitations of claim 10, as noted above. Bernholc further teaches determining a Hamiltonian for the liquid system; and solving the NEGF with reference to the Hamiltonian (Due to the efficient expansion of Hamiltonian and Green’s function matrices, the dimensions of the relevant matrices are minimized and we can perform fully ab initio, non-equilibrium calculations of quantum transport for large systems [7, 57]. The quantum transport 

With respect to claim 12, Bernholc teaches all of the limitations of claim 11, as noted above. Bernholc further teaches wherein the Hamiltonian is determined using a Wannierization procedure (imposing Wannier-like localization constraints on the basis functions that span the subspace of the both occupied and unoccupied orbitals, [page 2 col 2 paragraph 4 lines 8-10]).

With respect to claim 16, Bernholc teaches all of the limitations of claim 9, as noted above. Bernholc further teaches receiving model parameters for the liquid system as input to the processor, the model parameters identifying at least one of a type of molecule and a type of solvent to be modeled for the liquid system (in ab initio method include both biomolecule, which may contain many thousands of atoms, and solvent in calculation, [page 1 col 2 paragraph 2 line 2] – [page 2 col 1 paragraph 1 line 2]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recent developments and applications of the real-space multigrid method” (Bernholc) in view of “Structure and UV-Vis Spectrum of C60 Fullerene in Ethanol: A Sequential Molecular Dynamics/Quantum Mechanics Study” (Malaspina)

Bernholc does not teach the device region being spherical in shape.
However, Malaspina teaches the device region being spherical in shape (Illustration of the structures of the accumulated solvation shells around fullerene in ethanol, as calculated by the RDF spherical integration, [page 11937 Figure 3 caption]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bernholc with Malaspina because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Bernholc teaches the biomolecule and its first solvation shell are described at the full Kohn-Sham level, (Bernholc [abstract]). The solvation shell could be spherical, but is not inherently so. Malaspina shows first, second, third and fourth, solvation shells that are spherical around a spherical molecule such as C60 Fullerene, (Malaspina, [page 11937 FIG. 3]). Bernholc teaches that by including the first solvation shell in addition to a biomolecule in the Kohn-Sham calculations, the solvent molecules in that shell can be used to get more accurate bond lengths, (The Cu–N bonds differ only by few hundreds of angstroms, while the Cu–O bond is 2.35 °A instead of 2.09 A°.  Significant part of this difference appears to be due to the different treatment of solvent, [Bernholc, [page 6 col 2 paragraph 1 lines 14-17]). A person having skill in the art would have a reasonable expectation of accurately calculating properties of molecules such as bond lengths in Bernholc by modifying Bernholc to include spherical integrations that accurately follow 

With respect to claim 2, Bernholc in view of Malaspina teaches all of the limitations of claim 1, as noted above. Bernholc further teaches wherein the first quantum equation comprises a non- equilibrium Green's function (NEGF) (our optimized-orbital method is the small number of orbitals per atom (e.g., 4 per Si atom), [page 7 col 1 paragraph 1 lines 5-6]; and the optimization uses NEGF, [page 7 col 1 paragraph 2 lines 1-2]).

With respect to claim 3, Bernholc in view of Malaspina teaches all of the limitations of claim 2, as noted above. Bernholc further teaches determining a Hamiltonian for the liquid system; and solving the NEGF with reference to the Hamiltonian (Due to the efficient expansion of Hamiltonian and Green’s function matrices, the dimensions of the relevant matrices are minimized and we can perform fully ab initio, non-equilibrium calculations of quantum transport for large systems [7, 57]. The quantum transport calculations are carried out using the non-equilibrium Green’s function (NEGF) method, [page 7 col 1 paragraph 1 lines 14]- [page 7 col 1 paragraph 2 lines 2]).

With respect to claim 4, Bernholc in view of Malaspina teaches all of the limitations of claim 3, as noted above. Bernholc further teaches wherein the Hamiltonian is determined using a Wannierization procedure (imposing Wannier-like localization constraints on the basis functions that span the subspace of the both occupied and unoccupied orbitals, [page 2 col 2 paragraph 4 lines 8-10]).

.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recent developments and applications of the real-space multigrid method” (Bernholc) in view of “Structure and UV-Vis Spectrum of C60 Fullerene in Ethanol: A Sequential Molecular Dynamics/Quantum Mechanics Study” (Malaspina) in further view of “PEXSI-SIGMA: A GREEN'S FUNCTION EMBEDDING METHOD FOR KOHN-SHAM DENSITY FUNCTIONAL THEORY” (Li).
With respect to claim 5, Bernholc in view of Malaspina teaches all of the limitations of claim 1, as noted above. Bernholc does not teach partitioning the lead region into a plurality of shell regions starting from a device/lead interface which defines where the device region meets the lead region; and solving the first quantum equation recursively for the plurality of shell regions to determine the first property for the lead region.
However, Li teaches partitioning the lead region into a plurality of nested shell regions starting from a device/lead interface which defines where the device region meets the lead region (as seen in FIG. 2, partition of atoms into boundary of exterior region (shown as blue triangles and labeled algebraically as the partial differential of OMEGA^e) and exterior region (shown as grey dots and labeled algebraically as OMEGA^e), [page 7 paragraph 2 lines 11-14] and [page 8 for FIG. 2]); and solving the first quantum equation recursively for the plurality of shell regions to determine the first property for 
It would have been obvious to one skilled in the art before the effective filing date to combine Bernholc in view of Malaspina with Li because this is applying a known technique (Li) to a known method and device (Bernholc in view of Malaspina) ready for improvement to yield predictable results. Bernholc in view of Malaspina is the base reference that teaches all limitations except for partitioning the lead region into a plurality of nested shaped regions and solving recursively. Bernholc in view of Malaspina is ready for improvement because it does not account for boundary regions. Li teaches a known technique of dividing an external region into a boundary region and a simple configuration exterior region (Li [page 7 paragraph 2 line 13] and [page 7 paragraph 3 lines 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Li of partitioning the exterior region into a plurality of regions would yield the predictable result of making the quantum calculations in Bernholc in view of Malaspina more accurate. Therefore, it would have been obvious to combine Bernholc in view of Malaspina with Li to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
	With respect to claim 6, Bernholc in view of Malaspina teaches all of the limitations of claim 5, as noted above. Bernholc teaches wherein the first quantum equation is a NEGF, [page 7 col 1 paragraph 2 lines 1-2]).
Neither Bernholc nor Malaspina teaches wherein the NEGF is solved using a recursive Green function (RGF) method.
However, Li teaches wherein the NEGF is solved using a recursive Green function (RGF) method (can be calculated efficiently by means of recursive Green's function methods, [page 9 paragraph 2 lines 4-5]).
.

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recent developments and applications of the real-space multigrid method” (Bernholc) in view of “Structure and UV-Vis Spectrum of C60 Fullerene in Ethanol: A Sequential Molecular Dynamics/Quantum Mechanics Study” (Malaspina) in further view of “PEXSI-SIGMA: A GREEN'S FUNCTION EMBEDDING METHOD FOR KOHN-SHAM DENSITY FUNCTIONAL THEORY” (Li) in still further view of “Quantum dynamics and control of vibrational dephasing” (Gruebele)
With respect to claim 7, Bernholc in view of Malaspina in further view of Li teaches all of the limitations of claim 6, as noted above. Bernholc further teaches wherein a number of matrix inversions required to solve the NEGF for a given region depends in part on the amount of non-locality in the region (to solve the NEGF of equation (20) requires solving the Kohn-Sham equations, [page 7 col 1 
 Bernholc, Malaspina, and Li do not teach wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region, and wherein a number of matrix inversions required to solve the NEGF for a given region depends in part on the amount of non-locality in the region.
However, Gruebele teaches wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region (decoherence in a weakly coupled solvent will ultimately be limited by diffusion of degrees of freedom from one shell to another, [page R1085 paragraph 2 lines 9-10]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bernholc, Malaspina, and Li with Gruebele because this is applying a known technique (Gruebele) to a known device (Bernholc in view of Malaspina in further view of Li) ready for improvement to yield predictable results. Bernholc in view of Malaspina in further view of Li is the base reference that teaches all limitations except for dephasing being an effect of the quantum model that increases with distance. Bernholc in view of Malaspina in view of Li is ready for improvement because it does not account for dephasing. Gruebele teaches that dephasing is a known quantum effect that decreases with each further out concentric shell (toy model of Gruebele in FIG. 17, [page R1085]). One having ordinary skill in 

With respect to claim 15, Bernholc in view of Malaspina in further view of Li teaches all of the limitations of claim 14, as noted above. Bernholc further teaches wherein a number of matrix inversions required to solve the NEGF for a given region depends in part on the amount of non-locality in the region (to solve the NEGF of equation (20) requires solving the Kohn-Sham equations, [page 7 col 1 paragraph 3 lines 4-6], which includes matrix inversion of S^-1, which is used to evaluate the non-orthogonal basis, [page 3 col 1 paragraph 2 line 4]; and non-local contributions to electron densities are not considered in equation 11 because short range effects are negligible, [page 5 col 1 paragraph 5 line 4-7]).
 Bernholc, Malaspina, and Li do not teach wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region, and wherein a number of matrix inversions required to solve the NEGF for a given region depends in part on the amount of non-locality in the region.
However, Gruebele teaches wherein dephasing increases with distance from the device region which results in the spherical, paraboloid, cubic or otherwise shaped shell regions that are farther away from the device region having less non-locality than the spherical, paraboloid, cubic or otherwise shaped shell regions that are closer to the device region (decoherence in a weakly coupled solvent will 
It would have been obvious to one skilled in the art before the effective filing date to combine Bernholc, Malaspina, and Li with Gruebele because this is applying a known technique (Gruebele) to a known device (Bernholc in view of Malaspina in further view of Li) ready for improvement to yield predictable results. Bernholc in view of Malaspina in further view of Li is the base reference that teaches all limitations except for dephasing being an effect of the quantum model that increases with distance. Bernholc in view of Malaspina in view of Li is ready for improvement because it does not account for dephasing. Gruebele teaches that dephasing is a known quantum effect that decreases with each further out concentric shell (toy model of Gruebele in FIG. 17, [page R1085]). One having ordinary skill in the art would have recognized that applying the known technique in Gruebele of modeling dephasing would yield the predictable result of making the solvation shells of Bernholc in view of Malaspina in further view of Li more accurate. Therefore, it would have been obvious to combine Bernholc in view of Malaspina in view of Li with Gruebele to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recent developments and applications of the real-space multigrid method” (Bernholc) view of “PEXSI-SIGMA: A GREEN'S FUNCTION EMBEDDING METHOD FOR KOHN-SHAM DENSITY FUNCTIONAL THEORY” (Li).

With respect to claim 13, Bernholc teaches all of the limitations of claim 9 as noted above. Bernholc does not teach partitioning the lead region into a plurality of nested shell regions starting from a device/lead interface which defines where the device region meets the lead region; and solving the 
However, Li teaches partitioning the lead region into a plurality of nested shell regions starting from a device/lead interface which defines where the device region meets the lead region (as seen in FIG. 2, partition of atoms into boundary of exterior region (shown as blue triangles and labeled algebraically as the partial differential of OMEGA^e) and exterior region (shown as grey dots and labeled algebraically as OMEGA^e), [page 7 paragraph 2 lines 11-14] and [page 8 for FIG. 2]); and solving the first quantum equation recursively for the plurality of shell regions to determine the first property for the lead region (can be calculated efficiently by means of recursive Green's function methods, [page 9 paragraph 2 lines 4-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bernholc with Li because this is applying a known technique (Li) to a known method and device (Bernholc) ready for improvement to yield predictable results. Bernholc is the base reference that teaches all limitations except for partitioning the lead region into a plurality of nested shaped regions and solving recursively. Bernholc is ready for improvement because it does not account for boundary regions. Li teaches a known technique of dividing an external region into a boundary region and a simple configuration exterior region (Li [page 7 paragraph 2 line 13] and [page 7 paragraph 3 lines 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Li of partitioning the exterior region into a plurality of regions would yield the predictable result of making the quantum calculations in Bernholc more accurate. Therefore, it would have been obvious to combine Bernholc with Li to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Neither Bernholc nor Malaspina teaches wherein the NEGF is solved using a recursive Green function (RGF) method.
However, Li teaches wherein the NEGF is solved using a recursive Green function (RGF) method (can be calculated efficiently by means of recursive Green's function methods, [page 9 paragraph 2 lines 4-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Bernholc with Li because this is applying a known technique (Li) to a known method and device (Bernholc) ready for improvement to yield predictable results. Bernholc is the base reference that teaches all limitations except for partitioning the lead region into a plurality of nested shaped regions and solving recursively. Bernholc is ready for improvement because it does not account for boundary regions. Li teaches a known technique of dividing an external region into a boundary region and a simple configuration exterior region (Li [page 7 paragraph 2 line 13] and [page 7 paragraph 3 lines 1-3]). One having ordinary skill in the art would have recognized that applying the known technique in Li of partitioning the exterior region into a plurality of regions would yield the predictable result of making the quantum calculations in Bernholc more accurate. Therefore, it would have been obvious to combine Bernholc with Li to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“The quantum transmitting boundary method” (1990-Lent) – helpful in understanding “device region” and “lead region” as used in Applicant’s claims and specification, [page 6353 col 2 paragraph 3 lines 1-10].
“NEMO5: A Parallel Multiscale Nanoelectronics Modeling Tool” (2011-Steiger) – helpful in understanding “generating a quantum model” and “region” as used in Applicant’s claims and specification, [page 1465 col 2 paragraph 3 lines 1-11].
“Hybrid ab initio Kohn-Sham density functional theory/frozen-density orbital-free density functional theory simulation method suitable for biological systems” (2008-Bernholc-2) – helpful in understanding, though not limiting, the primary reference Bernholc.
“Analysis of ballistic transport in nanoscale devices by using an accelerated finite element contact block reduction approach” (2014-li) – Approach that allows for computational analysis of arbitrary geometry, [Abstract]; FIG. 2 shows an arbitrary geometry broken into a non-restrained component, surrounded by constrained components [page 084501-5 col 2]; with equation (11)  divided into arbitrary device domain OMEGA, and device connected to external reservoir GAMMA , [page 084501-3 col 1] and the open boundary conditions are then applied at the arbitrary contact interface, [page 084501-3 col 2 paragraph 2 lines 1-2]. 





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148